Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 9 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,064,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 11,064,449
Instant Application 17/343,843
Claim 1  

A first base station node device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

sending an offset correction communication to a second base station node device via a wireless backhaul connection between the first base station node device and the second base station node device; receiving a delay test trigger communication from the second base station node device; in response to receiving the delay test trigger communication from the second base station node device, sending, to the second base station node device, a delay test communication; 

receiving a delay measurement communication comprising at least a measurement of propagation delay associated with the wireless backhaul connection between the first base station node device and the second base station node device, wherein the measurement of propagation delay is based on the delay test communication; and 

using the propagation delay to synchronize timing of wireless transmissions via the wireless backhaul connection between the first base station node device and the second base station node device.
1, 9 and 18           

A method, comprising: 





facilitating, by a first base station node comprising a processor, sending a delay test communication to a second base station node via a backhaul connection between the first base station node and the second base station node; 







facilitating, by the first base station node, receiving a delay measurement communication comprising at least a measurement of propagation delay associated with the backhaul connection, wherein the measurement of propagation delay is based on the delay test communication; and 


using, by the first base station node, the propagation delay to synchronize timing of transmissions via the backhaul connection between the first base station node and the second base station node.



Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 8-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2012/0275501 to Rotenstein et al. (hereinafter Rotenstein) in view of in view of US publication US 2011/0170436 to Doan et al. (hereinafter Doan)

 	As to claims 1, 9 and 18, Rotenstein discloses a method, comprising:
 	facilitating, by a first base station node comprising a processor, sending a delay test communication to a second base station node via a backhaul connection between the first base station node and the second base station node (Fig.5; [0067] discloses master device (=first base station) sends Delay-Resp (=a delay test communication) to a slave device (=second base station). [0015] discloses device clock is a component of base station. [0062]; [0068] discloses of calculating propagation delay. [0061] discloses master and slave are network devices means the master could be a base station);
 	Rotenstein discloses a base station calculating propagation delay, but fails to discloses a base station receiving a message comprising propagation delay from another base station. However, Doan discloses 
 	facilitating, by the first base station node, receiving a delay measurement communication comprising at least a measurement of propagation delay associated with the backhaul connection, wherein the measurement of propagation delay is based on the delay test communication (Doan; [0080] discloses a RN receives propagation delay from a base station. [0049] discloses RN is an access node and [0036] discloses access node is a base station. [0081] discloses other network nodes besides a relay node [0050] discloses backhaul link); 
 	using, by the first base station node, the propagation delay to synchronize timing of transmissions via the backhaul connection between the first base station node and the second base station node (Doan; [0080] discloses of synchronization based on the propagation delay). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose propagation delay. One would be motivated to combine the teachings in order to improve synchronization between two devices. 

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses further comprising facilitating, by the first base station node, sending an offset correction communication to the second base station node via the backhaul connection (Rotenstein; Fig. 5 and 6; [0071] discloses Sync and optional Follow-Up messages corresponds to offset correction communication).

As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein the offset correction communication comprises a physical uplink shared channel transmission (Doan; [0078] discloses PUSCH)

 	As to claims 4, 10 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses further comprising facilitating, by the first base station node, receiving a delay test trigger communication from the second base station node, wherein sending the delay test communication is in response to receiving the delay test trigger communication (Rotenstein; Fig.5: Delay-Req corresponds to delay test trigger communication. Fig.5 shows master device sends Delay-Resp (=delay test communication) after receiving Delay_Req)

 	As to claim 5, the rejection of claim 4 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein sending the delay test communication comprises sending the delay test communication at a time indicated in the delay test trigger communication (Rotenstein; Fig.5; [0062]; [0067])

 	As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein the delay test communication comprises a physical random access channel communication (Doan; [0077]-0078] discloses RACH) 

 	As to claim 8, the rejection of claim 4 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses further comprising using, by the first base station node, in addition to the propagation delay, a processing delay at the first base station node to synchronize the timing of the transmissions via the backhaul connection between the first base station node and the second base station node (Rotenstein; Fig.5; [0062]; [0067])

As to claim 11, the rejection of claim 10 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein the delay test trigger communication comprises a contention free physical random access channel trigger communication (Doan; [0077]-[0078] discloses RACH)  

As to claim 12, the rejection of claim 10 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein the contention free physical random access channel trigger communication is sent as a physical downlink control channel or as a physical downlink shared channel transmission (Doan; [0069] discloses PDSCH and [0077]-[0078] discloses RACH

As to claim 13, the rejection of claim 10 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein the operations further comprise sending the delay test trigger communication to different base station equipment of a group of base station equipment (Rotenstein; Fig.5; [0062]; [0067]-[0068])

As to claim 14, the rejection of claim 10 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein using the delay test communication to measure at least the propagation delay associated with the backhaul connection between the first base station equipment and the base station equipment comprises determining a time difference between sending the delay test trigger communication and receiving the delay test communication (Rotenstein; Fig.5; [0062]; [0067]-[0068]).

As to claim 15, the rejection of claim 10 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein using the delay test communication to measure at least the propagation delay associated with the backhaul connection between the first base station equipment and the base station equipment comprises determining a time difference between a first time indicated in the delay test trigger communication and a second time associated with the receiving the delay test communication (Rotenstein; Fig.5; [0062]; [0067]-[0068])

As to claim 16, the rejection of claim 9 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein using the delay test communication to measure at least the propagation delay associated with the backhaul connection between the first base station equipment and the base station equipment comprises translating between a baseband time reference at the base station equipment and a radio frequency time reference at the base station equipment to account for a processing delay at the base station equipment (Rotenstein; Fig.5; [0062]; [0067]-[0068]).

As to claim 20, the rejection of claim 19 as listed above is incorporated herein. In addition, Rotenstein-Doan discloses wherein using the delay test communication to measure the propagation delay comprises at least one of: 
determining a time difference between the delay test trigger communication and the delay test communication (Rotenstein; Fig.5; [0062]; [0067]-[0068], Rotenstein is applied for the first alternative); 
determining a time difference between a time indicated in the delay test trigger communication and a time associated with the delay test communication; or 
translating between a baseband time reference at a base station of the base stations and a radio frequency time reference at the base station.

Allowable Subject Matter
	Claims 7 and 17 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478